IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40182
                        Conference Calendar



JAMES ISHMAEL TIBBS,

                                          Plaintiff-Appellant,

versus

D. MARTIN, Officer at Telford Unit;
J. MAIDENS, Lieutenant at Telford Unit;
HASSAL, Captain at Telford Unit;
THALAND, Sergeant at Telford Unit,

                                          Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:96-CV-354
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     The district court granted James Ishmael Tibbs, Texas

prisoner # 702590, leave to proceed in forma pauperis (IFP) on

appeal from the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint as frivolous.   However, a prisoner may not

     bring a civil action or appeal a judgment in a civil
     action or proceeding under this section if the prisoner
     has, on 3 or more prior occasions, while incarcerated
     or detained in any facility, brought an action or
     appeal in a court of the United States that was
     dismissed on the grounds that it is frivolous,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-40182
                                 -2-

malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious
physical injury.

28 U.S.C. § 1915(g).    We previously noted that Tibbs had at least

three strikes against him prior to the district court’s granting

Tibbs leave to proceed IFP on this appeal.    See Tibbs v. Texas

Dep’t of Criminal Justice, No. 97-40079 (5th Cir. Oct. 23,

1997)(unpublished)(stating that Tibbs had filed 3 or more

lawsuits that were dismissed as frivolous, malicious, or for

failure to state a claim and notifying Tibbs that he would no

longer be able to proceed IFP); Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996).    Therefore, except for cases

involving an imminent danger of serious physical injury, Tibbs

may not proceed IFP.    This appeal is DISMISSED.   Tibbs may

reinstate this appeal by paying the full appellate filing fee of

$105 to the clerk of the district court within 30 days from the

date of this opinion.

     DISMISSED.